DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the production machine 300 in figures 3 and 8 is not shown and 303 is not labeled in figure 3. The coater is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: part 307 is not disclosed in the current specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the production machine with multiple sides, the coater, the several production devices with a supply system which charges the several production devices, the production machine configured for receiving the construction container from one of the sides and for receiving a supply of a consumable material from the same side, and the production system moving the construction container from the top of the production machine by lifting upward and moving it to an unpacking position and providing a new construction container to the top of the production machine by lowering downward must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a production machine 300 according to a preferred embodiment of the invention may be supplied from above, in the direction of the arrow 303 for the binder jet method.  Both construction container 306, and the material containers 302, as well as spent powder material can be fed to and removed from the machine from above” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "302" and "306" have both been used to designate material container (construction container) in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  they are the same claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the production device includes a production machine…”.  The production device is the production machine based on the current specification (paragraph 0073). They are both labeled as part 300.  Based on the current specification there is not two different structures.  Therefore, this is considered new matter.  
The new limitation “the production machine is configured for receiving the construction container from one of the sides and for receiving a supply of consumable material from the same side” in claim 7 is not explicitly or implicitly taught in the current disclosure.  Furthermore, “the one side is a top side of the production machine” is also not explicitly or implicitly taught in the current disclosure.  The current disclosure does not show any figures or state in the specification that the construction container and the supply of consumable material are received in the production machine from the same side of the machine.  The current specification (paragraph 0075) states that “a production machine 300 according to a preferred embodiment of the invention may be supplied from above, in the direction of the arrow 303 for the binder jet method.  Both can be fed to and removed from the machine from above”.  This does not state that the machine is configured to receive the containers and the consumable material from the same side.  This limitation is considered new matter.  
Furthermore, the limitation of claim 23 “wherein the production system moves the construction container from the top of the production machine by lifting upward and moves it to an unpacking position, and provides a new construction container to the top of the production machine by lowering down” is new matter as it is not implicitly or explicitly stated in the current disclosure.  The only discussion of an unpacking position is in reference to figure 8.  Figure 8 shows the unpacked powder cakes on an unpacking position 824 and a conveyor 820.  There is no lifting from the top of the production machine to an unpacking position shown in the figure or stated in the current specification.  Therefore, this is considered new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 15-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is unclear how the production machine is ‘configured’ for receiving the construction container from one of the sides and for receiving a supply of the consumable material from the same side.  What makes the machine configured?  Is there some sort of structural feature that is specific to this system?  Is it an opening in the production machine?  There is nothing specifically stated within the current disclosure that states how the machine is “configured”.  The Examiner requests that the Applicant please clarify this limitation.
Claim 15 is indefinite because it is unclear what “one or more defined interfaces” is referring.  Are these interfaces of the container?  Are these interfaces of the machine?  Furthermore, are “one or more interfaces” in the last line of the claim the same as the ‘defined’ interfaces of part ii or are these different interfaces?  Are these interfaces of the container?  
Claim 16 is indefinite because it is unclear what “one or more defined interfaces” is referring.  Are these interfaces of the container?  Are these interfaces of the machine?  Furthermore, are “one or more interfaces” in the last line of the claim the same as the ‘defined’ interfaces of part ii or are these different interfaces?  Are these interfaces of the container?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 15-17, 21-22, 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by the Applicant’s Admitted Prior Art (AAPA).
Regarding claim 7, AAPA discloses a production device for producing three-dimensional molded parts on a construction field in a construction space, wherein materials are fed to and removed from the construction field, characterized in that the production device includes a production machine 300 having multiple sides (figure 2), wherein the production machine is a machine for layered construction of the molded parts and includes a coater 100 (figure 1), the production device includes a construction container 200, 201; and the production machine is configured for receiving the construction container from one of the sides;  and for receiving a supply of a consumable material (in the container) from the same side (figure 2).  
Regarding claim 8, AAPA discloses that the production system comprises a handling device 204 that can be made to engage with the production device, thereby allowing materials to be fed and/or removed (figure 2).  
Regarding claims 15-16, AAPA discloses that i) the one side is a top side of the production machine (top half of the side) (figure 2);  or (and) ii) one or more defined interfaces for receiving the supply of consumable material provided to the production machine at the one side (top half of the side);  or (and) iii) the construction container 200, 201 is provided to the production device and can be fed and removed via one or more interfaces (figure 2).  
Regarding claim 17, AAPA discloses a handling device 204 is further provided that can be made to engage with the production device, thereby allowing materials to be fed and/or removed (figure 2).  

Regarding claim 22, AAPA discloses that one side is a front side, right side, back side, or left side of the production machine (figure 2).  This is relative and can be any one of these sides depending on the view point of the device. 
Regarding claim 24, AAPA discloses that the supply of the consumable material is provided in a container 200 (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claims 8, 17 above.
Regarding claim 9, AAPA does not specifically disclose several of the production devices which are jointly operated, and a supply system which charges the several production devices.  However, However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to 
Regarding claim 18, AAPA does not specifically disclose several of the production devices which are jointly operated, and a supply system which charges the several production devices. However, However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.
Regarding claims 19-20, AAPA discloses that the materials can be fed and removed in a linear arrangement (figure 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9, 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735